Exhibit 10.1

 

 

ADVANCE AND RESIDUAL PURCHASE AGREEMENT

 

This Advance and Residual Purchase Agreement (this "Agreement"), dated December
26, 2018, is between Unified Portfolio Acquisitions, LLC, a Florida limited
liability corporation whose principal address is 3363 NE 163 Street, Suite 705,
North Miami Beach, Florida 33160 ("Purchaser"), and Argus Merchant Services,
LLC, with offices at 40 Exchange Place, Suite 1606, New York, Ny 10005 ("Argus")
and Treasury Payments, LLC ("Treasury") Argus and Treasury are collectively
referred to as, the "Seller".

 

 

A.

Argus is a party to that certain ISO Card Processing Agreement dated May 24,
2012 (together with all amendments and modifications thereto) and that certain
ISO Card Processing Agreement dated May 17, 20 l 7 (hereafter collectively
referred to as the "Argus ISO Agreement") entered into between Argus and/or its
affiliated entities and TOT Payments, LLC d.b.a. Unified Payments and/or its
predecessors in interest ("Servicer"). Under the Argus IS0 Agreement , Argus has
the right to receive compensation from Servicer ("Argus Residuals") .

 

 

B.

Treasury is a party to that certain ISO Card Processing Agreement dated May 16,
2014 (together with all amendments and modifications thereto, hereafter referred
to as the "Treasury ISO Agreement ") entered into between Treasury and Servicer.
Under the Treasury ISO Agreement , Treasury has the right to receive
compensation from Servicer ("Treasury Residuals").

     

 

C.

In contemplation of and as incentive for additional business to be generated by
Seller as set forth in further amendments to the Argus ISO Agreement and
Treasury ISO Agreement to be signed at the time of signing this Agreement,
Purchaser has agreed to advance to Seller the "Advance Amount" amount further
detailed below;

 

 

D.

Purchaser desires to buy, and Seller desires to sell, a portion of the monthly
residuals identified in Schedule A hereto, that Seller is entitled to under the
Argus ISO Agreement, the Treasury ISO Agreement and any additional marketing
agreements that Seller may now have in place or will in future place with
Servicer (collectively, the "Residuals"). The Argus ISO Agreement and the
Treasury ISO Agreement are collectively hereafter referred to as the "Combined
Marketing Agreements”.

 

 

E.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

I.    Advance to Seller; Purchase and Sale Of Residuals

 

1.1.   Advance to Seller. Subject to the terms and conditions of this Agreement
and in contemplation of and as incentive for the new business and additional
business to be generated by Seller under the Combined Marketing Agreements,
Purchaser shall advance to Seller the sum of $1,150,000 (One Million One Hundred
Fifty Dollars) - (the "Advance Amount"). The Advance Amount shall be paid as
follows:

 

On December 27, 2018, (The "Advance Date") Purchaser shall pay to Seller the sum
of $1,031,802 (One Million and Thirty One Thousand Eight Hundred and Two Dollars
comprising the sum of: $1,150,000 (One Million One Hundred Fifty Thousand
Dollars) - the Advance Amount less amounts due by Seller to Purchaser or its
affiliated entities as identified on Schedule A.

 

 

--------------------------------------------------------------------------------

 

 

The Advance Amount shall be secured by Seller and repaid to Purchaser as
follows:

 

 

(a)

Each and every month commencing from January 2019 (the "Effective Date") and for
a period of 24 months thereafter (the "Advance Period"), Seller hereby
irrevocably grants to Purchaser all right, title and interest in the Advance
Repayment Sum identified in Schedule A, whether under the Combined Marketing
Agreements or any other agreement pursuant to which Seller is entitled to
Residuals. Seller agrees that Purchaser is hereby authorized and instructed to
deduct the Advance Repayment Sum from any and all Residuals due to Seller that
are under the Purchaser's or any of its affiliated entities control by virtue of
the Combined Marketing Agreements.

 

(a)     As further security for all obligations under this Agreement, Seller
hereby grants, pledges, conveys and assigns to Purchaser continuing security
interests in the following property, wherever located, whether Seller's interest
therein be as owner, co-owner, lessee, consignee, secured party or otherwise:
all personal property, tangible and intangible, of Seller, now owned and
existing or hereafter acquired or arising, including, without limitation: (a)
Accounts; (b) Inventory; (c) General Intangibles; (d) Documents; (e)
Instruments; (f) Equipment; (g) all cash, and all demand, time, savings,
passbook or like account maintained by Seller with a bank, savings and loan
association, credit union or like organization, and any other monies; (h) all
books and records (including, without limitation, customer lists, credit files,
computer programs, printouts and other computer materials and records) of Seller
pertaining to any of the property described in clauses through (g); (i) all
additions, accessions, accessories, and replacements of any of the property
described in clauses (a) through (h); and (j) all Proceeds of all or any of the
types or items of property described in clauses (a) through (i). (All o f the
foregoing- described property is referred to herein collectively as the
"Collateral.") As used herein, the term: (i) "Accounts" means all rights to
payment for goods sold or leased or for services rendered which is not evidenced
by an instrument or chattel paper (including the right to receive payments under
the Marketing Agreement or other processing agreements to which Seller is a
party, whether or not it has been earned by performance, now owned or hereafter
acquired by Seller, and shall also mean and include all accounts receivable,
contract rights, book debts, notes, drafts and other obligations or indebtedness
owing to Seller arising from the sale, lease or exchange of goods or other
property by it and/or the performance of services by it and all of Seller's
rights in, to and under all purchase orders for goods, services or other
property, and all of Seller's rights to any goods, services or other property
represented by any of the foregoing (including returned or repossessed goods and
unpaid sellers' rights of rescission, replevin, reclamation and rights to
stoppage in transit), in each case whether now in existence or hereafter arising
or acquired including, without limitation, the right to receive the proceeds of
said purchase orders and contracts and all collateral security and guarantees of
any kind given by any person with respect to any of the foregoing, and the term
"Account" means any of the Accounts; (ii) "Documents" means all "documents" (as
defined in the UCC) or other receipts covering,
evidencing or representing goods, now owned or hereafter acquired by Seller;

 

 

--------------------------------------------------------------------------------

 

 

(iii) "Equipment" means all goods and property of Seller as constitutes
"equipment" (as defined in the UCC) now owned or hereafter acquired by Seller,
including without limitation all motor vehicles, trucks and trailers; (iv)
"General Intangibles" means all "general intangibles" (as defined in the UCC)
now owned or hereafter acquired by Seller, including, without limitation, (A)
all obligations or indebtedness owing to Seller (other than Accounts) from
whatever source arising, (B) all patent licenses, patents, trademark licenses,
trademarks, rights in intellectual property, goodwill, trade names, service
marks, trade secrets, copyrights, permits and licenses, (C) all rights or claims
in respect of refunds for taxes paid, and (D) all rights in respect of any
pension plan or similar arrangement maintained for employees of Seller; (v)
"Instruments" means all "instruments", "chattel paper" or "letters of credit"
(each as defined in the UCC), now owned or hereafter acquired by Seller; (vi)
"Inventory" means all "inventory" (as defined in the UCC), now owned or
hereafter acquired by Seller, wherever located, and shall also mean and include,
without limitation, all raw materials and other materials and supplies,
work-in-process and finished goods and any products made or processed therefrom
and all substances, if any, commingled therewith or added thereto; and (vii)
"Proceeds" means all "proceeds" (as defined in the UCC) of Accounts, Documents,
Equipment, General Intangibles, Instruments or Inventory, including insurance
proceeds and proceeds of all warranty and tort claims, and all Accounts,
Documents, Equipment, General Intangibles, Instruments and Inventory arising
from or received by Seller in connection with the sale or disposition thereof.

 

 

1.2

Purchase and Sale of Residuals. At the end of the Advance Period (the "Transfer
Date"), the Purchaser and Seller shall. create a ne w static portfolio pool of
mutually agreed residual income from Seller ISO Codes comprising merchant
accounts boarded by Seller under the Combined Marketing Agreements t h at on t
he Transfer Date have no obligation of any payments to third party agents
("down-lines") and that are generating a t least that minimum monthly amount of
Net Residual Income as set forth i n Schedule A (the "Portfolio Residuals"). To
t h e extent possible, the P ort folio Residuals shall be comprised of merchant
accounts boarded with Priority Payment Systems, LLC and any shortfall shall be
made u p from other Seller ISO Codes. "Net Residual Income" shall mean income
derived from all merchant accounts in the Portfolio Residual pool less any other
payments related to the generation of the residual income. From and after the
Transfer Date, Purchaser and Seller shall share Ne t Residual Income genera ted
from t he Portfolio Residuals in the ratios identified in Schedule A ( the
"Sharing Ratio) . The Sharing Ratio shall remain unchanged and continue to apply
despite ant attrition of merchant accounts or income derived therefrom.

 

 

1.3

Account Management; Non-Assumption of Liabilities. Purchaser will not assume any
liabilities, obligations, expenses, or commitments of Seller of any kind,
whether accrued, absolute, contingent and regardless of if incurred by Seller
prior to or subsequent to the Transfer Date. Furthermore, Purchaser shall not
assume any liability or obligation arising from any transaction by any merchant
or consumer or otherwise. Seller shall prior to the Transfer Date be solely
responsible for ongoing merchant management and shall be liable for chargebacks
and other amounts for transactions by merchants forming part of the Portfolio
Residuals whenever same may have occurred. After the Transfer Date, Purchaser
shall be solely responsible for all equipment costs associated with maintaining
merchants comprising the Portfolio Residuals and shall be responsible for
customer service and technical support for those merchants. In the event that
Purchaser is unable to perform its said functions due to language barrier
issues, Seller agrees to perform the said customer service and technical support
functions in exchange for a monthly fee of $5.00 per "Actively Processing"
merchant or for non-processing merchants whose annual fees and/or PCI fees have
not rejected on the most recent attempt to collect. A merchant shall be deemed
to be Actively Processing if it does at least $5- in processing volume within
the last 2 billing cycles in which its activity is measured.

 

 

--------------------------------------------------------------------------------

 

 

 

1.4

Seller Guarantee. As further consideration for the amounts paid by Purchaser,
Seller hereby provides Purchaser with the following attrition guarantee.
Notwithstanding anything to contrary contained in this Agreement, if at any time
during the Advance Period there is any reduction in the Advance Repayment Sum
due to insufficient revenue generated from the Combined Marketing Agreements or
otherwise, Seller hereby authorizes and directs Purchaser, to make up any
shortfall from any and all amounts otherwise due to Purchaser or its affiliated
entities or being held by Purchaser or its affiliated entities on behalf of
Seller or its affiliated entities including but not limited to the right to
offset shortfalls from amounts otherwise due to Seller from the Portfolio
Residuals or otherwise pursuant to this Agreement.

        1.5 Instruments of Conveyance and Transfer. Seller is delivering to
Purchaser on the date of this Agreement, such assignments and other instruments
of transfer as are necessary to convey all rights and interest in the Advance
Repayment Sum during the Advance Period and thereafter such assignments and
other instruments of transfer as are necessary to convey and vest in Purchaser,
Purchaser's portion of t h e Sharing Ratio of Seller's rights, title and
interest in, to and under the Portfolio Residuals including, without limitation,
all monies due and to become due there under, and all amounts received or to be
received with respect thereto and all proceeds thereof, free and clear of all
liens, claims, security interests and encumbrances of any kind.

     

 

1.6

Intention of the Parties. Notwithstanding anything to the contrary in this
Agreement or any instruments, certificates, financing or continuation
statements, or other documents executed and delivered in connection herewith, on
and after the Transfer Date, Purchaser and Seller shall own their respective
Sharing Ratio interests in and to the Portfolio Residuals. It is the intention
of the parties hereto that the purchase of Portfolio Residuals made hereunder
shall constitute a "sale of accounts," as such term is used in Article 9 of the
UCC, which sales are absolute and irrevocable and provide the Purchaser with the
full benefits of Purchaser’s portion of the Sharing Ratio ownership interest
therein. Seller shall be liable to Purchaser for all representations, warranties
and covenants made by Seller pursuant to the tem1s of this Agreement. Upon the
request of Purchaser, Seller shall execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or reasonably appropriate to
perfect and maintain the perfection of Purchaser’s portion of the Sharing Ratio
ownership interest in the Portfolio Residuals.

 

 

--------------------------------------------------------------------------------

 

 

II. Covenants

 

2.1.     Covenants. Seller hereby covenants that, during the term of this
Agreement:

 

(a)     Seller agrees with effect from the date of this Agreement to indicate on
its internal records Purchasers rights to the Advance Repayment Sum during the
Advance Period and with effect from the Transfer Date that Purchaser’s portion
of the Sharing Ratio of the Portfolio Residuals have been sold to, and are the
property of, Purchaser;

 

(b)     all representations and warranties previously made to Purchaser and
contained herein shall remain true and correct;

 

(c)     Seller shall not, directly or indirectly (i) provide credit card
authorization, settlement or related services to any of the merchants forming
part of the Portfolio Residuals except as contemplated herein, (ii) interfere
with, disrupt or attempt to disrupt any past, present or prospective business
relationship, contractual or otherwise, related to or arising from the merchants
forming part of the Portfolio Residuals, between servicer or Processor and any
merchants forming part of the Portfolio Residuals , or (iii) For a period of 60
months beginning as of termination of the Advance Period, directly or indirectly
solicit or endeavor to solicit, obtain, provide services to or otherwise
interfere with any of the merchants forming part of the Portfolio Residuals -
whether by causing or seeking to cause any such merchant or third party to
terminate, modify, or reduce the amount or nature of the business it does with
Purchaser. Seller acknowledges that any violation by Seller of this non-solicit
provision will cause irreparable harm to Purchaser and Seller shall have 30 days
after notification from Purchaser advising of a solicitation event to replace
the solicited merchant with a new merchant of equal or greater value to
Purchaser failing which Purchaser shall a penalty of $5,000 per solicited
merchant to Purchaser and hereby authorizes Purchaser to deduct such amounts
from Seller Residuals.

 

(d)     Seller, together with its successors in interest and assigns, will not
at any time, directly or indirectly, use, communicate, or disclose to any
individual or entity any knowledge or information regarding any matters relating
to this Agreement, Purchaser or merchants forming part of the Portfolio
Residuals, including but not limited to copies or originals of any information
supplied to Purchaser. If Seller is required, by interrogatories, subpoenas, or
otherwise, to disclose such information, Seller will immediately provide
Purchaser with notice of such request so that Purchaser may seek an appropriate
protective order or waive compliance with this Section; and

 

(e)     Seller will not seek additional processing or bank relationships for
merchant processing other than its existing relationships as defined in its
current Combined Marketing Agreement without the express written consent of
Purchaser. Seller shall notify Purchaser in writing, promptly upon learning
thereof of any litigation commenced against Seller that may have a material
adverse effect on the business, assets, operations, prospects or financial or
other condition of Seller;

 

(f)     Seller shall comply with the material terms and conditions of the
Combined Marketing Agreements and any amendment(s) thereto.

 

(g)    Seller shall not create or permit any lien upon any part of the Portfolio
Residuals and the merchants associated therewith.

 

 

 

--------------------------------------------------------------------------------

 

 

Ill. Representations And Warranties

 

Seller represents, warrants and covenants the following to Purchaser, and any
successor or assignee of Purchaser, with the knowledge that Purchaser is relying
on such representations, warranties and covenants in entering into this
Agreement:

 

a.     Authorization. Seller has full power and authority to enter into this
Agreement, sell the stated ownership interest i n the Portfolio Residuals and
the merchants associated therewith and carry out the terms and provisions of
this Agreement. Seller may lawfully sell, transfer and assign the sell the
stated ownership interest in the Portfolio Residuals to Purchaser without
affecting the obligations of the Processor under the Combined Marketing
Agreements. This Agreement, when executed and delivered, will constitute the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms.

 

b.     No Violation. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated by this Agreement: (i) would
require the consent of any other party to, constitute a breach of, or result in
the creation or imposition of any lien upon the Portfolio Residuals and the
merchants associated therewith, any agreement to which Seller is a party; or
(ii) will violate any law or ruling of any court or governmental authority to
which Seller is subject.

 

 

c.

Consents and Approvals. No consent or approval of any governmental authority,
merchants forming part of the Portfolio Residuals or any other party is required
to be made or obtained by Seller in connection with the performance of this
Agreement by Seller. All parties in the Combined Marketing Agreements consent to
the assignment of the stated ownership interest in the Portfolio Residuals to
Purchaser.

 

 

d.

No Undisclosed Liabilities. Seller has no material liabilities or obligations of
any nature, absolute, accrued, contingent or otherwise, that adversely impact
the Portfolio Residuals and the merchants associated therewith.

 

 

e.

Litigation. There is no action, proceeding or investigation pending or
threatened against Seller or any merchant that is associated with the Portfolio
Residuals that (i) would involve the said merchants and Seller or Purchaser, or
(ii) may impact Purchaser's right to the Residuals.

 

 

f.

Portfolio Residuals Merchants. All information disclosed to Purchaser in this
Agreement or otherwise provided to Purchaser is entirely accurate and complete.
Seller has not received any notice of default or termination from any merchant
associated with the Portfolio Residuals, nor does Seller know of any bankruptcy
of any of said merchants. Seller has complied, and will continue to comply, in
all material respects with the provisions of the Combined Marketing Agreements.
Seller has complied, and will continue to comply, with all applicable laws,
regulations and industry standards in connection with the operation of its
business as it relates to the merchant associated with the Portfolio Residuals.
Seller has good title to the Portfolio  Residuals, free and clear of all liens,
claims, security interests and encumbrances of any kind.

 

 

--------------------------------------------------------------------------------

 

 

 

g.

Disclosure. No representation or warranty by Seller contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements in this Agreement not misleading. There is no fact or
development known to Seller which adversely affects, or which might in the
future adversely affect, the merchants associated with the Portfolio Residuals.
All documents and information, in whatever form, provided to Purchaser by Seller
are complete and correct versions of the documents and information they purport
to represent.

 

 

h.

Brokerage Fees. Seller has not incurred any obligation or liability, contingent
or otherwise, for brokerage or finders' fees or agents' commissions or other
like payment in connection with this Agreement or the transactions contemplated
by this Agreement.

 

i.     No Third Parties. Seller does not have any agreements or commitments to
or with any person or entity, including an independent sales organization or
trade association, which would give rise to any valid claim against Purchaser.
No third party, including but not limited to any sales agent, independent sales
organization or trade association, has any claim to a proprietary or economic
interest in any merchant associated with the Portfolio Residuals or with the
revenue derived therefrom. Seller has paid in full, and will be liable for, all
amounts due to any third party in respect of the merchant associated with
the Portfolio Residuals or any transaction relating to the said merchants.

 

j.     Commercial Purposes. The transactions contemplated herein are for
commercial purposes only, and not for personal, family or household purposes.

 

IV.     Delivery Of Documents

 

On the Closing Date, Seller shall deliver to Purchaser the following documents :

 

a.     Bill of Sale. A bill of sale and such other documents reasonably
satisfactory to Purchaser and its counsel, as shall be necessary to vest
Purchaser’s portion of the Sharing Ratio in, and title to, the Portfolio
Residuals in Purchaser on the Transfer Date;

 

b.     Residuals. Any documents required to demonstrate Purchaser's irrevocable
rights to receive the Advance Repayment Sum with effect from the Effective Date

for the Advance Period and Purchaser’s portion of the Sharing Ratio with effect
from the Transfer Date;

 

c.     Documents. Copies of documents, computer files, and computer printouts
requested by Purchaser related to the Portfolio Residuals and merchants
associated therewith.

 

d.     Amendments to ISO Agreements: Amendments to the Argus ISO Agreement and
Treasury ISO Agreement indicating agreed terms for additional business to be
generated by Seller;

 

e.     Cross Corporate and Other Guarantees: Agreements by Argus and Treasury
cross guaranteeing the obligations of one another under the ISO Agreements
entered into with TOT Payments, LLC d.b.a. Unified Payments.

 

 

--------------------------------------------------------------------------------

 

 

V.     Indemnification

 

From and after the Effective Date, Seller shall indemnify Purchaser and hold
Purchaser harmless from and against all liabilities, losses, costs or expenses
that Purchaser may suffer, incur or sustain to the extent arising out of any
breach of any covenant, representation or warranty made by Seller under this
Agreement or the transactions contemplated by this Agreement.

 

VI.     Miscellaneous 

 

 

a.

Amendments. This Agreement may be modified or amended only by an instrument in
writing and signed by all the parties hereto . Any waiver of the terms and
conditions of this Agreement must be in writing and signed by all the parties
hereto and any such waiver shall not be construed as a waiver of any other terms
and conditions of this Agreement. A waiver by either party as to any particular
breach shall not constitute or be considered as a waiver of any similar or other
breach or default thereafter.

 

 

b.

Waivers. A waiver of a breach of any term of this Agreement will not be
considered a waiver of a further breach of the same term or a waiver of a breach
of any other term or a waiver of Purchaser's right to declare a default.

 

c.     Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been given if sent via
telecopy with confirmed receipt or sent via overnight delivery service to the
Parties at the addresses set forth in the first paragraph of this Agreement or
to such other person or address as either party shall furnish the other party in
writing.

 

d.     Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns. Seller may
not assign this Agreement or any of Seller's rights , interests or obligations
arising out of this Agreement without the prior written consent of Purchaser.

 

e. Governing Law and Venue. This contract, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Florida,
without giving effect to its choice of laws principles. The parties hereto waive
any challenge to personal jurisdiction or venue (including without limitation a
challenge based on inconvenience) in Miami, Florida.

 

f. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

i. Headings. The headings contained in this Agreement are inserted for
convenience only and shall not constitute a part of the Agreement. This
Agreement is the mutual product of the parties, and each provision has been
subject to the mutual consultation and negotiation of each of the parties, and
shall not be construed for or against any party .

 

j. Severability. If any provision of this Agreement shall be found to be
illegal, invalid, or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect. Any provision of this Agreement held illegal, invalid, or
unenforceable shall remain in full force and effect to the extent not so held.
In lieu of the provision held illegal, invalid, or unenforceable, there shall be
automatically added as part of this Agreement a provision as similar in its
terms to such invalid provision as may be possible and may be legal, valid and
enforceable.

 

 

--------------------------------------------------------------------------------

 

 

k.     Entire Agreement. This Agreement and other documents referred to herein
which form a part of this Agreement, embody the entire agreement of the parties
regarding the subject matter contained in it. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

 

SELLER:

 

ARGUS MERCHANT SERVICES, LLC.

 

 

By:     /s/ Jacob Shimon____________

 

Date: 12/26/2018

 

 

 

SELLER:

 

TREASURY PAYMENTS, LLC

 

By:     /s/ Jacob Shimon____________

 

Date: 12/26/2018

 

 

 

PURCHASER:

 

UNIFIED PORTFOLIO ACQUISITIONS, LLC.

 

 

By:     /s/ Oleg Firer                                

 

Oleg Firer, CEO